November 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  GEORGE JOSEPH ASSETS, LLC, AND THE ACKEL HEIRS (GEORGE
ACKEL, III, ADAM A. ACKEL, ALANA ACKEL TALLO AND ALEXANDER
                       ACKEL)., Appellants

NO. 14-16-00743-CV                          V.

     JERILYN LEA CHENEVERT, F/K/A JERILYN LEA ACKEL AND J
              CHENEVERT PROPERTIES, LLC, Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 20, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, George Joseph Assets, LLC, and the Ackel Heirs (George Ackel, III,
Adam A. Ackel, Alana Ackel Tallo and Alexander Ackel).

      We further order this decision certified below for observance.